JONATHAN B. SUTIN, Judge (specially concurring). {30} I concur. I write separately only to emphasize how important it is for parties to expressly and clearly bring an issue to the attention of the district court and to seek a ruling on the issue. This case is a prime example of just how important it is. Chase requested a finding of fact and a conclusion of law that it was a holder in due course. The court adopted the requested finding and the requested conclusion. The record nowhere reflects why the court ruled against Chase despite the fact it was a holder in due course. And therein lies the basis for Chase’s difficult position on appeal. The significant “issue” was not whether Chase was a holder in due course. It was whether that status had the legal effect of preventing the assertion of Caraways’ defenses against Chase. Chase failed to raise with the court why holder in due course status precluded Chase from being straddled with New America’s susceptibility to equitable defenses. Chase offered no conclusion of law as to, and did not argue, the effect or significance of holder in due course status in regard to Caraways’ defenses. Chase did not even raise this in its brief in this Court.